United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued February 8, 2016               Decided April 1, 2016

                       No. 15-7040

                   MARIETTA ROBINSON,
                      APPELLANT

                             v.

                  SARAH PEZZAT, ET AL.,
                      APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:12-cv-00302)


       Tobias S. Loss-Eaton argued the cause for appellant.
With him on the briefs was Frank R. Volpe.

       John D. Martorana, Assistant Attorney General,
Office of the Attorney General for the District of Columbia,
argued the cause for appellees. With him on the brief were
Karl A. Racine, Attorney General, Todd S. Kim, Solicitor
General, and Loren L. AliKhan, Deputy Solicitor General.
Holly M. Johnson, Assistant Attorney General, entered an
appearance.
                               2




    Before: GARLAND,* Chief Judge, TATEL, Circuit Judge,
and SILBERMAN, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge TATEL.

     TATEL, Circuit Judge: We return once again to the
familiar yet significant issue of the proper role of the district
court at summary judgment. In this section 1983 action,
plaintiff sought to hold police officers liable for unlawfully
seizing her property in violation of the Fourth Amendment
when the officers shot and killed her dog while executing a
search warrant. The district court granted summary judgment
to the officer who first shot the dog on the grounds that
plaintiff’s eyewitness account of the shooting was
uncorroborated and contradicted by other evidence. Because
the district court improperly assumed the “jury functions” of
making “[c]redibility determinations, . . . weighing . . . the
evidence, and . . . drawing . . . legitimate inferences from the
facts,” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986), we reverse this portion of the judgment. We affirm the
grant of summary judgment to another officer who shot the
dog, as well as to the District of Columbia.

                               I.
   In the summer of 2010, the Metropolitan Police
Department (MPD) obtained a warrant to search appellant
Marietta Robinson’s home after her grandson was arrested
while in possession of marijuana. Around 9 p.m. on the
evening of June 15, a police squad consisting of nine officers

*Chief Judge Garland was a member of the panel at the time the
case was argued but did not participate in this opinion.
                                3




arrived at Robinson’s house to execute the warrant. In her
deposition, Robinson testified that when she heard someone
“knocking very hard” on the door, her dog Wrinkles, a
thirteen-year-old female pit bull/German shepherd mix,
“barked to let [her] know that somebody was there.”
Robinson Dep. at 15, 24. Having owned Wrinkles since she
was a puppy, Robinson acknowledged that the dog would
sometimes bark and growl when “stranger[s] [came] in the
house.” Id. at 16–17.

    Robinson testified that after the police identified
themselves, she opened the inner door to her home, leaving
the screen door in place. Wrinkles barked again, then “sat
down and [was] quiet.” Id. at 23. According to several
officers, however, Wrinkles “lunge[d] out,” “showing [her]
teeth” in an aggressive manner. McLeod Dep. at 42; see also
Selby Dep. at 94; Boteler Dep. at 112. Both Robinson and the
officers agree about what happened next: Robinson asked the
lead officer, appellee Sergeant James Boteler, if she could put
Wrinkles “in the back yard or . . . in the bathroom” while the
police executed the warrant and, in response, Boteler
instructed her to place the dog in the bathroom, which was
immediately adjacent to and visible from the front door.
Robinson Dep. at 26, 31.

    Boteler testified that he “yelled pretty loud” to the officers
behind him to warn them that there was a “dog in the
bathroom.” Boteler Dep. at 73–74. Officer Sarah Pezzat,
another appellee, testified that although she never heard a
warning, she knew that a dog was in the house because she
“could easily hear the dog barking and growling.” Pezzat
Dep. at 69. Pezzat also testified that she heard Boteler and
                               4




Robinson discussing where to put the dog and “something
about the dog being in a backroom.” Id.

    When Robinson opened the front door after securing
Wrinkles, the officers rushed inside. Pezzat, with gun drawn,
was at least the fifth officer to enter the home. After several
others bypassed the bathroom, Pezzat opened the door, which
Boteler testified violated police protocol. Typically, Boteler
explained, the first officer to encounter a door would “stop,
clear that area, and then move to the next area,” unless there
was a reason not to do so, such as the presence of a dog,
which was “why several officers passed that door and did not
open that door.” Boteler Dep. at 100–02. Other officers
warned that there was a “[d]og on the left” as the search team
entered, Ledesma Dep. at 23, 46–47, and heard Wrinkles
barking. Pezzat recalled hearing no such warnings.

      Robinson testified that while standing near the entryway,
she saw Pezzat open the bathroom door, “sho[o]t once, and
then Wrinkles comes running out, got up and ran out the
bathroom. Then [Pezzat] shot again. Then she backed out my
door.” Robinson Dep. at 44. Repeating the point, Robinson
testified that “[w]hen [Pezzat] shot the first time, Wrinkles got
up. And when Wrinkles got up to come towards her, then she
shot again.” Id. at 45–46. When the District of Columbia’s
attorney asked whether it was Robinson’s testimony “that
Wrinkles was on the floor—lying on the floor” in the
bathroom, Robinson replied, “Yes.” Id. at 46. Asked how she
knew that, Robinson explained, “Because when she first
opened the door—when she had the gun in her hand, at first I
. . . thought she was going to shoot me. But then when she . . .
turned the [k]nob and pushed the door, . . . it wasn’t pointed
                                 5




towards me no more.” Id. Robinson then testified—for the
third time—that “the first shot, Wrinkles got up. . . . The
second shot, Wrinkles ran out the bathroom.” Id. at 47.

    After Wrinkles made it out of the bathroom, Robinson
testified, the dog ran to her and collapsed on the ground.
Although Robinson never saw Wrinkles bite Pezzat, she
acknowledged that Wrinkles would have bitten the officer
“[i]n defense of herself, after being shot at . . . . [I]f you shoot
a dog, most likely they’re going to attack you.” Id. at 55.

    Officer Pezzat had a very different view of what
happened. She testified that after opening the bathroom door,
she “saw that there was a dog inside of the room. I tried to
close the door, but it was too late. The dog was already
coming out of the room at me. And I picked up my leg to
protect myself, and the dog bit down on my foot” once “the
dog was already most of the way out of the room.” Pezzat
Dep. at 73, 81. According to Pezzat, it was at that point—after
the dog bit her—that she shot the animal. Echoing Pezzat,
another officer, appellee Christian Glynn, testified that before
Pezzat fired, Wrinkles “was barking, very angry and charged
at Officer Pezzat,” then “latched on and bit Officer Pezzat’s
foot and started shaking her” and “pulling her down and into
the bathroom.” Glynn Dep. at 58–59. Sergeant Boteler
testified that before hearing any gunfire, he too saw Wrinkles
biting Pezzat “just outside the bathroom in the hallway.”
Boteler Dep. at 104.

    Although Robinson testified that Wrinkles collapsed next
to her feet after the shooting, Officer Richard McLeod, also
an appellee, testified that Wrinkles began “coming towards”
                               6




him, deeper into the house. McLeod Dep. at 43. Another
officer testified that McLeod fired at least a half-dozen shots
at Wrinkles, toward the front of the house. According to
Robinson, Wrinkles fled up the stairs to get away from the
shots, but McLeod kept firing. In the end, officers blocked
Wrinkles from climbing the stairs, and she died on the
landing.

    According to Robinson, officers then took her clean
laundry from the top of the washing machine and “cover[ed]
the dog up and the blood up with my clean clothes.” Robinson
Dep. at 77–78. Officer Adrian Ledesma testified that they
covered Wrinkles “with like a white sheet or something like
that,” Ledesma Dep. at 33, and Boteler confirmed that he
placed one of Robinson’s sheets over Wrinkles’ body. While
searching the house, officers left bloody “fingerprints on
[Robinson’s] curtains”; “two whole [bloody] handprints” and
a third partial print on Robinson’s sofa, which she had to
throw away; bloody handprints on the walls and doors,
“inside the closet,” and “[o]n the two fans . . . in the living
room”; “smudges of blood on . . . [e]very picture that was on
the wall that came down”; and blood “splattered all over” a
painting made by Robinson’s brother, which looked like
“somebody had just took and threw blood.” Robinson Dep. at
62, 66–73. Robinson kept a water cooler “at [her] front door,”
and after the officers left, “you could see the blood where they
washed their hands. Blood there and fingerprints all over.” Id.
at 80. Robinson also saw officers “jumping on” her clothes
dryer multiple times, breaking the door. Id. at 79. Boteler
acknowledged that the police did nothing to clean up the
house, and recalled a captain saying that “the dog’s blood is
                                7




her property. It’s going to be up to her or her family to clean it
up, not us.” Boteler Dep. at 130–31.

    Mrs. Robinson filed a complaint in the U.S. District Court
for the District of Columbia against Officers Pezzat and
McLeod, several other officers involved in the shooting and
the search, and the District of Columbia, seeking damages
under 42 U.S.C. § 1983 and various D.C. statutes. Robinson
alleged, among other claims, that the officers had made illegal
seizures under the Fourth Amendment both by shooting
Wrinkles and by damaging her property during the subsequent
search.

   The district court granted summary judgment for
defendants on all claims. It first found that “[t]here is no
genuine dispute that Wrinkles posed an imminent threat” to
the officers and that their conduct was thus reasonable.
Robinson v. Pezzat, 83 F. Supp. 3d 258, 267–68 (D.D.C.
2015). The court explained:

    Plaintiff argues that her uncorroborated version of events
    creates a genuine dispute of material fact precluding
    summary judgment. I disagree. To withstand summary
    judgment, a plaintiff must advance more than a scintilla
    of doubt as to her claims. Unsubstantiated allegations of
    harm fall short of this standard, making dismissal
    imminently [sic] more likely where, as here, a plaintiff’s
    claims are contradicted, and overborn, by a record of
    credible evidence.

Id. (internal citations omitted). According to the court,
“several undisputed facts corroborate defendants’ account”:
                                8




(1) “that Wrinkles had a history of aggression,” as evidenced
both by Robinson’s statements that Wrinkles would
sometimes “bark and growl” at strangers and a veterinarian
report from 2006, which stated that Wrinkles was
“aggressive”; (2) that “Wrinkles barked and growled at the
search team, prompting plaintiff to place the dog in the
downstairs bathroom”; (3) that “Wrinkles bit, shook, and
attempted to bodily drag Officer Pezzat into the bathroom,”
injuring her; and (4) that “even after being shot, the dog
charged two other police officers stationed on the staircase,
prompting them to take cover behind a protective shield.” Id.
at 262, 267. The court concluded that “given Wrinkles’
threatening behavior, the government’s interest in
safeguarding the lives of its officers, and the pressure of split-
second decision making,” Pezzat’s and McLeod’s decisions
were “eminently reasonable.” Id. at 267.

     The district court also rejected Robinson’s property-
damage claim, ruling that “[t]he damage here was reasonable
under the circumstances.” Id. at 268. The court first concluded
that “the immediate damage to plaintiff’s clothing, furniture,
and walls from Wrinkles’ shooting was incident to a
reasonable seizure and, therefore, is within the realm of
constitutionality.” Id. “[A]ny subsequent damage to plaintiff’s
personal items,” the court continued, “was the product of a
reasonable search” because, by virtue of a “broadly-worded
warrant authoriz[ing] defendants to search plaintiff’s
residence for concealed drugs,” the officers “had every
reason, indeed, every right, to search in closets, beneath sofas,
and behind picture frames for concealed drugs.” Id. As for the
bloody handprints, the court concluded that “[the] blood made
its way onto plaintiff’s fixtures as the officers turned on light
                               9




switches, lifted furniture, and removed wall hangings is
neither remarkable nor unduly destructive.” Id.

     In granting summary judgment to the District of
Columbia, the court ruled that Robinson had failed to show
that the District could be held liable under Monell v.
Department of Social Services, 436 U.S. 658 (1978). The
court explained that Robinson could “point to no formal
policy sanctioning the indiscriminate killing of household
pets, let alone one that catalyzed the shooting here,” and that
MPD policy “restrict[ed] the use of deadly force to self-
defense.” Robinson, 83 F. Supp. 3d at 269. And although
Robinson had provided the court with twenty-one police
reports documenting dog shootings during home searches
between 2002 and 2009, the court found those reports
insufficient to demonstrate that the District was deliberately
indifferent to a risk of constitutional violations because “even
if these incidents placed the District on notice of domestic
animal shootings, plaintiff has tendered no evidence
suggesting that the majority of these shootings were
unconstitutional.” Id. (internal quotation marks and alteration
omitted). Nor, the court concluded, had Robinson “articulated
how improved training would have prevented Wrinkles’
death.” Id. at 270.

    Having rejected Robinson’s federal claims, the court
declined to exercise supplemental jurisdiction over her
District of Columbia law claims. Accordingly, it dismissed
those claims without prejudice. Id. at 271.

    Robinson appeals, arguing that the district court
improperly rejected her sworn testimony, which she believes
                              10




raises a genuine dispute of material fact regarding whether
Wrinkles posed an imminent threat to Pezzat before the
shooting. Robinson raises four additional arguments: (1) that
even if her testimony could be disregarded, a jury could find
unreasonable Pezzat’s decision to open the door, which
sparked the confrontation with Wrinkles; (2) that the district
court erred in granting summary judgment on her property-
damage claim because the seizure of Wrinkles, which caused
much of the blood damage, was unreasonable, and the other
damage following the dog’s death was independently
unreasonable; (3) that the district court erred in granting
summary judgment in favor of McLeod because his decision
to shoot the dog was unreasonable; and (4) that the District of
Columbia should be liable for the officers’ actions under
Monell because it failed to provide adequate training for
police officers who encounter dogs during home searches.
“We review a district court’s grant of summary judgment de
novo.” DeGraff v. District of Columbia, 120 F.3d 298, 301
(D.C. Cir. 1997).

                              II.
     We begin with the demise of Wrinkles. “Every circuit
that has considered the issue has held that the killing of a
companion dog constitutes a ‘seizure’ within the meaning of
the Fourth Amendment.” Viilo v. Eyre, 547 F.3d 707, 710 (7th
Cir. 2008); see also Carroll v. County of Monroe, 712 F.3d
649, 651 (2d. Cir. 2013) (collecting cases). Those circuits
have invariably concluded that “the use of deadly force
against a household pet is reasonable only if the pet poses an
immediate danger and the use of force is unavoidable.” Viilo,
547 F.3d at 710; see also San Jose Charter of the Hells
Angels Motorcycle Club v. City of San Jose, 402 F.3d 962,
                             11




975–78 (9th Cir. 2005) (holding that the killing of guard dogs
was unreasonable under the Fourth Amendment where “the
officers were not presented with exigent circumstances that
necessitated killing the dogs”); Brown v. Muhlenberg
Township, 269 F.3d 205, 210–11 (3d Cir. 2001) (“[T]he
state’s interest in protecting life and property may be
implicated when there is reason to believe the pet poses an
imminent danger. In the latter case, the state’s interest may
even justify the extreme intrusion occasioned by the
destruction of the pet in the owner’s presence. This does not
mean, however, that the state may, consistent with the Fourth
Amendment, destroy a pet when it poses no immediate danger
and the owner is looking on, obviously desirous of retaining
custody.” (footnotes omitted)). As in any Fourth Amendment
case, “[w]e analyze [the] question [of whether a pet
constitutes an imminent threat] from the perspective ‘of a
reasonable officer on the scene, rather than with the 20/20
vision of hindsight.’” Plumhoff v. Rickard, 134 S. Ct. 2012,
2020 (2014) (quoting Graham v. Connor, 490 U.S. 386, 396
(1989)). This analysis “allow[s] for the fact that police
officers are often forced to make split-second judgments—in
circumstances that are tense, uncertain, and rapidly
evolving—about the amount of force that is necessary in a
particular situation.” Graham, 490 U.S. at 396–97.

    The question for the district court, then, was whether,
given all of the circumstances and viewed from the
perspective of a reasonable officer on the scene, Wrinkles
posed an imminent threat to Officer Pezzat before the
shooting. Because the District of Columbia moved for
summary judgment, Robinson must point to admissible
evidence that creates a genuine dispute of material fact—that
                               12




is, a dispute that would allow “a reasonable jury [to] return a
verdict” in her favor—on this precise question. Anderson, 477
U.S. at 248. As noted above, Robinson testified that Wrinkles
posed no threat to the police because Pezzat shot the dog
while she was lying on the floor: “[T]he first shot, Wrinkles
got up. . . . The second shot, Wrinkles ran out the bathroom.”
Robinson Dep. 47. For her part, Pezzat testified that Wrinkles
represented a threat because—before she fired her gun—the
dog “was already coming out of the room at me” and “bit
down on my foot.” Pezzat Dep. at 73. The district court
concluded that Pezzat acted reasonably because Robinson’s
“uncorroborated” testimony failed to create a genuine dispute
as to whether Wrinkles constituted an imminent threat.
Robinson, 83 F. Supp. 3d at 267. As District counsel wisely
conceded at oral argument, this was error. Oral Arg. Tr. 32
(“The Court: [T]hat the district judge said her testimony is
uncorroborated, that’s irrelevant, isn’t it? Counsel: It is.”).

     In order to determine whether the moving party is entitled
to summary judgment, we, like the district court, “examine
the facts in the record and all reasonable inferences derived
therefrom in a light most favorable to” the nonmoving party,
here Mrs. Robinson. DeGraff, 120 F.3d at 299–300 (internal
quotation marks omitted). Under this standard, “[t]he
evidence of the non-movant is to be believed.” Anderson, 477
U.S. at 255. This mode of analysis serves to separate the “jury
functions” of making “[c]redibility determinations, . . .
weighing . . . the evidence, and . . . drawing . . . legitimate
inferences from the facts” from the district court’s role as the
arbiter of legal questions. Id. Thus, “[a]lthough a jury might
ultimately decide to credit the version of the events described
by the defendants over that offered by the plaintiff, this is not
                               13




a basis upon which a court may rest in granting a motion for
summary judgment.” Arrington v. United States, 473 F.3d
329, 333 (D.C. Cir. 2006) (internal quotation marks omitted).
Indeed, the summary judgment standard requires us to credit
the plaintiff’s version of events, even if “directly
contradictory” to other testimony. Tolan v. Cotton, 134 S. Ct.
1861, 1867 (2014). The Supreme Court, rejecting a lower
court’s refusal to credit a plaintiff’s uncorroborated testimony,
recently explained it this way:

    The witnesses on both sides come to th[e] case with their
    own perceptions, recollections, and even potential biases.
    It is in part for that reason that genuine disputes are
    generally resolved by juries in our adversarial system. By
    weighing the evidence and reaching factual inferences
    contrary to [the nonmoving party’s] competent evidence,
    the court below neglect[s] to adhere to the fundamental
    principle that at the summary judgment stage, reasonable
    inferences should be drawn in favor of the nonmoving
    party.

Id. at 1868.

     Given these standards, we think it quite obvious that the
uncorroborated nature of Robinson’s testimony had nothing at
all to do with the question before the district court: did
Robinson present a genuine dispute of material fact as to
whether Wrinkles posed an imminent threat to Pezzat’s
safety? Corroboration goes to credibility, a question for the
jury, not the district court. Perhaps a jury will disbelieve
Robinson because her testimony was uncorroborated, but at
this stage of the litigation, the district court must “believe[]”
                               14




her testimony and must not make                    “[c]redibility
determinations.” Anderson, 477 U.S. at 255.

     Our decision in Arrington v. United States illustrates this
point. There, the plaintiff brought a section 1983 action
alleging excessive force, claiming that “he was beaten by
police officers after he was captured, restrained, disarmed,
and handcuffed.” 473 F.3d at 331. According to the police
officers, “force was used to subdue [the plaintiff] while he
was armed and before he was in handcuffs.” Id. at 336. The
government argued that the plaintiff’s “conclusory,
unsubstantiated statements . . . unsupported by specific facts
[were] insufficient to overcome a summary judgment
motion.” Id. We rejected that argument, holding that “a
plaintiff may defeat a summary judgment granted to a
defendant if the parties’ sworn statements are materially
different.” Id. (internal quotation marks omitted) (citing
Greene v. Dalton, 164 F.3d 671 (D.C. Cir. 1999)). It made no
difference that the plaintiff’s testimony was uncorroborated.
All that mattered was that the testimony created a genuine
issue of material fact. Although acknowledging that “‘some
statements are so conclusory as to come within an exception
to that rule,’” we concluded that the plaintiff’s allegations
“f[ound] support in sworn deposition testimony filed in the
District Court.” Id. at 336, 338 (quoting Greene, 164 F.3d at
675). “Possessed of this testimony,” we explained, “a jury can
assess the validity of [the plaintiff’s] claims.” Id. at 338; see
also Harris v. U.S. Department of Veterans Affairs, 776 F.3d
907, 914–15 (D.C. Cir. 2015) (holding that conflicting
statements from plaintiff and police officers raised genuine
disputes of material fact in excessive force case); Ayissi-Etoh
v. Fannie Mae, 712 F.3d 572, 576 (D.C. Cir. 2013) (per
                              15




curiam) (holding that summary judgment was inappropriate
when the plaintiff’s account of what happened during a
meeting differed from his supervisor’s recollection); Johnson
v. District of Columbia, 528 F.3d 969, 977 (D.C. Cir. 2008)
(holding that “[s]ummary judgment was premature because
there exists a genuine issue of material fact” that could “only
be resolved by evaluating the conflicting testimony of” two
people involved in an altercation). As in Arrington, it is up to
the jury, not the district court, to “assess the validity of”
plaintiff’s uncorroborated version of events. 473 F.3d at 338.

     Although the District of Columbia agrees with all of this,
it nonetheless argues that we can sustain the district court’s
rejection of Robinson’s testimony for two independent
reasons. First, the District contends that the court properly
refused to credit Robinson’s testimony because she never
expressly stated that she saw Wrinkles lying on the bathroom
floor. This, the District argues, “demonstrate[s] that Robinson
lacked personal knowledge for her allegation that the dog was
simply lying on the floor when Officer Pezzat shot it and that
it was not in fact attacking Officer Pezzat.” Appellees’ Br. 31.
We disagree. As explained above, at summary judgment we
“examine the facts in the record and all reasonable inferences
derived therefrom in a light most favorable to the plaintiff.”
DeGraff, 120 F.3d at 299–300 (internal quotation marks
omitted). Given Robinson’s testimony that she saw Pezzat
open the door, her answering “yes” to the question whether
she intended to testify that “Wrinkles was . . . lying on the
floor” in the bathroom, Robinson Dep. at 46, and her repeated
statements that Wrinkles “got up” after Pezzat fired, a jury
could reasonably infer that Robinson saw Wrinkles lying on
the bathroom floor.
                              16




     The District insists that such an inference is unjustified
because when its lawyer asked Robinson how she knew
Wrinkles was lying down, Robinson “refused to say she
actually saw these events,” and instead gave an answer not
directly responsive to counsel’s question. Appellees’ Br. 30.
Again, we disagree. Accepting the District’s argument would
require that we draw an inference against Robinson
notwithstanding her testimony explaining that she witnessed
the scene and describing the precise order of events. We may
not draw such an inference at summary judgment.

     The District of Columbia next argues that we can sustain
the district court’s rejection of Robinson’s testimony because,
according to the District, the weight of evidence corroborating
the officers’ accounts fatally undermined Robinson’s
credibility. In support, the District invokes our decision in
Johnson v. Washington Metropolitan Area Transit Authority,
in which we recognized that a district court may “lawfully put
aside testimony that is so undermined as to be incredible.”
883 F.2d 125, 128 (D.C. Cir. 1989), abrogated on other
grounds by Robinson v. District of Columbia, 580 A.2d 1255,
1258 (D.C. 1990). This circumstance, we explained, was
“most likely when a plaintiff’s claim is supported solely by
the plaintiff’s own self-serving testimony, unsupported by
corroborating evidence, and undermined either by other
credible evidence, physical impossibility or other persuasive
evidence that the plaintiff has deliberately committed
perjury.” Id. Evidence satisfying this standard, such as a video
tape that “quite clearly” demonstrates the falsity of the
plaintiff’s statement, rarely exists. Scott v. Harris, 550 U.S.
372, 378 (2007). Indeed, in Johnson we identified only two
instances in which this circuit rejected a plaintiff’s testimony
                               17




as “so undermined as to be incredible,” both of which
involved testimony contradicted by multiple disinterested
witnesses and, in one case, by the plaintiff herself. See
Johnson, 883 F.2d at 128–29 (citing Law v. Virginia Stage
Lines, 444 F.2d 990 (D.C. Cir. 1971), and Washington,
Marlboro & Annapolis Motor Lines v. Maske, 190 F.2d 621
(D.C. Cir. 1951)).

     In this case, the district court rejected Robinson’s
testimony because, in addition to it being uncorroborated,
Wrinkles had a “history of aggression” (based primarily on
the 2006 veterinary report), “barked and growled at the search
team,” bit Pezzat, and “charged” the officers standing on the
stairs after McLeod shot the dog. Robinson, 83 F. Supp. 3d at
262, 267. In our view, however, none of this evidence is
remotely compelling enough to require a jury to disregard
Robinson’s testimony as “so undermined as to be incredible.”
Johnson, 883 F.2d at 128. A jury could regard the years-old
veterinary report and Wrinkles’ barking at the police—as
would most any self-respecting dog—to be of limited
probative value to the question of exactly what happened
when Pezzat opened the bathroom door. If the jury believed
Robinson’s testimony that Wrinkles was lying down, it could
reasonably conclude that the dog acted aggressively toward
Pezzat only after being shot. Finally, a jury could either credit
Robinson’s testimony that the dog ran up the stairs to escape
McLeod or conclude that Wrinkles’ behavior after being shot
was of limited probative value.

     To sum up, then, viewing the facts and all reasonable
inferences most favorably to Robinson, we believe that a jury
                               18




could conclude that Pezzat acted unreasonably in shooting
Wrinkles. Summary judgment was therefore inappropriate.

     Seeking to avoid this result, the District urges us to affirm
on an alternative ground, i.e., that Pezzat is entitled to
qualified immunity because she violated no clearly
established law. “[Q]ualified immunity protects government
officials ‘from liability for civil damages insofar as their
conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have
known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009)
(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).
This argument comes too late. In the district court, the District
of Columbia argued only that Robinson suffered no
constitutional injury; it never argued that the officers were
entitled to qualified immunity on clearly established law
grounds. See Defs.’ Mot. for Summ. J. at 16–18, 23–25. This
argument is thus forfeited. See, e.g., District of Columbia v.
Air Florida, Inc., 750 F.2d 1077, 1084 (D.C. Cir. 1984) (“It is
well settled that issues and legal theories not asserted at the
District Court level ordinarily will not be heard on appeal.”).

     Given that we are reversing the grant of summary
judgment to Officer Pezzat, we shall also reverse the grant of
summary judgment in favor of the officers on Robinson’s
claim that they violated the Fourth Amendment by
unreasonably destroying her personal property during the
shooting. As the district court observed, this claim is
intertwined with Wrinkles’ seizure. See Robinson, 83 F. Supp.
3d at 268. And because the district court will have to
reconsider its property-damage analysis, we think it unwise at
this point to consider whether the post-shooting damage was
                               19




independently unreasonable. Finally, because the district court
never addressed Robinson’s argument that a reasonable jury
could find that Pezzat acted unreasonably when she opened
the bathroom door, we decline to consider that issue as well.

                              III.
     We can easily dispose of Mrs. Robinson’s claim that
Officer McLeod acted unreasonably when he shot Wrinkles.
Robinson does not dispute that Wrinkles had bitten Officer
Pezzat and had run out of the bathroom by the time McLeod
began firing. Nor does she dispute that events unfolded
quickly—within a matter of seconds. Even were a jury to
credit Robinson’s testimony that Wrinkles ran to her and
collapsed on the floor, “[t]he calculus of reasonableness must
embody allowance for the fact that police officers are often
forced to make split-second judgments—in circumstances that
are tense, uncertain, and rapidly evolving—about the amount
of force that is necessary in a particular situation.” Graham,
490 U.S. at 396–97. Given that Wrinkles bit Officer Pezzat
hard enough to puncture her leather boots, McLeod’s belief—
just seconds later—that the dog continued to pose an
imminent threat even absent additional aggressive behavior
was hardly unreasonable. We shall thus affirm the district
court’s grant of summary judgment to Officer McLeod on this
issue.

     Mrs. Robinson’s claim against the District requires a little
more discussion. She argues that the District may be held
liable for Pezzat’s conduct under Monell because the MPD
“failed to provide training to address a clear risk of
constitutional violations” arising from dog shootings.
Appellant’s Br. 57. According to Robinson, this lack of
                               20




training contributed to a constitutional violation because “the
search team arrived at Mrs. Robinson’s home with no plan to
deal with any animals they might encounter” or “protocol for
ensuring that each officer knew where Wrinkles was
secured.” Id. at 64.

     A plaintiff may establish a “policy or custom” under
Monell by “the failure of the government to respond to a need
(for example, training of employees) in such a manner as to
show deliberate indifference to the risk that not addressing the
need will result in constitutional violations.” Baker v. District
of Columbia, 326 F.3d 1302, 1306 (D.C. Cir. 2003) (internal
quotation marks omitted). “Deliberate indifference is
determined by analyzing whether the municipality knew or
should have known of the risk of constitutional violations, an
objective standard.” Id. at 1307. Because a finding of liability
in the context of a failure to train amounts to a judicial
determination that “the city itself [decided] to violate the
Constitution,” the Supreme Court has imposed “a stringent
standard of fault, requiring proof that a municipal actor
disregarded a known or obvious consequence of his action.”
Connick v. Thompson, 563 U.S. 51, 61–62 (2011) (internal
quotation marks and alterations omitted). “A pattern of
similar constitutional violations by untrained employees is
ordinarily necessary to demonstrate deliberate indifference for
purposes of failure to train,” although there are rare
circumstances in which “the unconstitutional consequences of
failing to train could be so patently obvious that a city could
be liable under § 1983 without proof of a pre-existing pattern
of violations.” Id. at 62, 64 (internal quotation marks
omitted). In the case of police officers, it will not
                               21




    suffice to prove that an injury or accident could have
    been avoided if an officer had had better or more training,
    sufficient to equip him to avoid the particular injury-
    causing conduct. Such a claim could be made about
    almost any encounter resulting in injury, yet not condemn
    the adequacy of the program to enable officers to respond
    properly to the usual and recurring situations with which
    they must deal.

City of Canton v. Harris, 489 U.S. 378, 391 (1989).

     In this case, the district court found that the seven years’
worth of police reports of dog shootings were insufficient to
establish deliberate indifference because they gave no
indication “that the majority of these shootings were
unconstitutional.” Robinson, 83 F. Supp. 3d at 269. Robinson
nonetheless contends that the district court disregarded the
risk that officers would encounter dogs during home searches
and that some of those encounters would result in unnecessary
shootings. In support, she relies on our decision in Smith v.
District of Columbia, 413 F.3d 86, 100 (D.C. Cir. 2005), in
which we held the District liable under Monell where it had
failed to establish any standards at all for selecting
independent living programs with which it placed at-risk
youth, leading to a situation in which children “could be sent
to totally inappropriate programs run by unqualified
counselors and located in unsafe areas,” risks that “were
realized” when a substandard provider “failed to react to the
murder of one youth and the armed robbery of another.”
Under those circumstances, the jury “may infer deliberate
indifference from the District’s failure to have adequate
safeguards for dealing with situations fraught with risk.” Id.
                                22




     The situation here is very different from the one we
confronted in Smith. Unlike there, the District has municipal
regulations governing the conduct at issue. Those regulations
allow police officers to discharge their firearms only in
specified circumstances, including “[t]o kill a dangerous
animal” and “[t]o defend him or herself or another from an
attack which the officer has reasonable cause to believe could
result in death or serious bodily injury.” 6A DCMR §
207.2(a), (c). The MPD manual likewise authorizes the use of
deadly force only “[w]hen it is necessary and objectively
reasonable . . . [t]o defend [the officer] or another from an
actual or threatened attack that is imminent and could result in
death or serious bodily injury.” Metropolitan Police, General
Order GO-RAR-901.07, at 7 (2002). Unlike in Smith,
moreover, where the District had provided employees with no
relevant training, here the MPD gives officers specific
training about how to identify and control dangerous dogs.
Even if, as Robinson insists, the MPD could improve its
training, Monell requires a plaintiff to do more than “prove
that an injury or accident could have been avoided if an
officer had had better or more training, sufficient to equip him
to avoid the particular injury-causing conduct.” City of
Canton, 489 U.S. at 391. We also agree with the district court
that the police reports of dog shootings provide no basis for a
reasonable jury to conclude that the District had notice of a
pattern of likely unconstitutional conduct adequate to prove
deliberate indifference. Indeed, the reports that contain any
detail at all invariably indicate that the dogs attacked the
police officers, and thus fail to establish “[a] pattern of similar
constitutional violations by untrained employees” or
demonstrate such a risky environment that “the
unconstitutional consequences of failing to train [were] so
                               23




patently obvious” that the city’s reaction rises to “the
functional equivalent of a decision by the city itself to violate
the Constitution.” Connick, 563 U.S. at 61–64.

                              IV.
    For the foregoing reasons, we reverse the grant of
summary judgment to Officer Sarah Pezzat and affirm as to
Officer Richard McLeod and the District of Columbia.
Because we reverse the grant of summary judgment to Officer
Pezzat, we also reverse the court’s dismissal of Mrs.
Robinson’s District of Columbia law claims.

                                                    So ordered.